662 S.E.2d 555 (2008)
STATE
v.
Elrico Darnell FOWLER.
No. 164A00-2.
Supreme Court of North Carolina.
April 23, 2008.
Reita Pendry, Charlotte, for Fowler.
Alvin Keller, Raleigh, Marsha Goodenow, Assistant District Attorney, Peter S. Gilchrist, III, District Attorney, for State of NC.
Prior report: 353 N.C. 599, 548 S.E.2d 684.
The following order has been entered on the motion filed on the 16th day of April 2008 by Defendant for Extension of Time to File Petition for Writ of Certiorari:
"Motion Allowed. Defendant (Fowler) shall have up to and including the 12th day of July 2008 to file and serve his/her Petition for Writ of Certiorari with this Court. By order of the Court in conference this the 23rd day of April 2008."